Citation Nr: 1442419	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral loss.

2. Entitlement to service connection for a disability manifested by memory loss, to include dementia (claimed as memory problems). 

3. Entitlement to service connection for a thoracolumbar spine disability (claimed as low back problems). 

4. Entitlement to service connection for a bilateral knee disability. 

5. Entitlement to service connection for a bilateral hand disability (claimed as arthritis). 

6. Entitlement to service connection for neurofibromatosis, type I (NF1) (originally claimed as cystic fibrosis).  

7. Entitlement to service connection for diabetes mellitus, type II (DM II). 

8. Entitlement to service connection for benign prostatic hypertrophy (BPH). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement in March 2009; a statement of the case was issued in February 2011; and a VA Form 9 (substantive appeal) was received in April 2011.  

In January 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

With respect to the issues originally claimed as cystic fibrosis, memory loss, and arthritis, the Board has recharacterized these issues as reflected on the cover page of this decision/remand based on the Veteran's hearing testimony and description of his claimed disabilities, as well as the medical evidence of record. 

These matters were previously before the Board in March 2014, at which time the Board granted service connection for tinnitus and remanded the remaining claims for further development. 

The Board has reviewed the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for neurofibromatosis, type I, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2. The most competent and probative evidence of record demonstrates that the Veteran's memory loss, diagnosed as neurocognitive disease and dementia, is attributable to vascular disease; it is not shown to be causally or etiology related to any disease, injury, or incident in service. 

3. A low back disability, diagnosed as degenerative arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service

4. A bilateral knee disability, diagnosed as degenerative joint disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

5. A bilateral hand disability, diagnosed as degenerative arthritis and tenysovitis (left thumb), are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

6. Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7. BPH is not shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for a disability manifested by memory loss, diagnosed as neurocognitive disorder due to vascular disease, have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5. The criteria for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7. The criteria for service connection for benign prostatic hypertrophy have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.
A November 2008 letter, sent prior to the initial unfavorable adjudication of these claims in February 2009, advised the Veteran of the evidence and information necessary to substantiate these claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The November 2009 letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With respect to the claims for hearing loss, memory loss, low back disability, bilateral hand disability, bilateral knee disability, diabetes, and BPH, VA opinions and examinations addressing the etiology of such alleged disorders were obtained in December 2010 (hearing loss), and in May 2014/July 2014 (all other disorders) and the Board finds that such are adequate to decide the claims for service connection for these disabilities.  In this regard, the VA medical professionals who completed the opinions/examinations considered all of the pertinent evidence of record, and included complete rationale, relying on, and citing to, the records reviewed. Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system (sensorineural hearing loss), and diabetes are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease, sensorineural hearing loss, and diabetes are qualifying chronic diseases. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

1. Entitlement to service connection for bilateral loss.

The Veteran seeks service connection for hearing loss.  He contends that he was exposed to near-constant, excessive noise (e.g., bulldozers, hammer guns, etc.) while serving as a construction machine operator during service. See Hearing Transcript, pp. 12-13. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The results of the VA December 2010 VA examination show that the Veteran has bilateral hearing loss that meets these criteria.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

In this regard, the Veteran's January 1960 entrance examination report reflects normal clinical evaluation of the ears; whispered voice testing was 15/15, bilaterally.  The January 1962 separation examination also reflects a normal clinical evaluation of the ears, whispered voice testing of 15/15, bilaterally, and results of the audiometric test were readings of 10, 5, 5, 5, and 5 decibels in the right ear, and 10, 10, 10, and 10 decibels in all tested frequencies (500Hz, 1000Hz, 2000Hz, and 4000Hz).  The Veteran denied ear problems on a contemporaneous Report of Medical History.  There are no other complaints, treatment, or diagnoses pertaining to hearing loss in the service treatment records (STRs). 

Following service, in August 2004, the Veteran reported ringing in his ears; he noted a history of working with hazardously loud noise.  Right ear audiometry findings were noted as normal to mild through 2kHz, sloping to a severe sensorineural hearing loss.  Left ear findings were noted as normal to mild through 1500Hz, sloping to a severe sensorineural hearing loss.  

In October 2008, the Veteran filed his original claim for service connection for bilateral hearing loss.

In February 2009, the Veteran again reported problems with tinnitus (not hearing loss).  Test results showed normal right ear hearing 250Hz to 1kHz, and mild to severe sensorineural hearing loss from 2kHz to 8kHz; left ear hearing was noted as normal from 250Hz to 500Hz, and mild to severe sensorineural hearing loss from 2kHz to 8kHz.  The examiner noted that there had been no change since the initial hearing assessment in 2004. 

The Veteran underwent a VA audiology examination in December 2010.  Pertinent service history included building roads and using heavy equipment.  Post-military occupational history included sandblasting (5 to 10 years) and boilermaker using impact and hammer wrenches (20 to 25 years).  Military noise exposure hearing protection was not used; occupational noise exposure hearing protection was reported as being used "off and on."  Onset of hearing loss was reported as about 10 or more years prior.  It was noted as progressive.  As noted above, audiometric findings at the time of examination met the criteria for hearing loss (bilaterally) in accordance with 38 C.F.R. § 3.3.85.  After review of the Veteran's claims file/STRs, the VA examiner opined that, due to normal hearing at separation, significant post-service noise exposure, and reported timing of onset of hearing loss, hearing loss was less likely than not caused by or a result of military noise exposure. 

First, addressing the matter of an in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154. 

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the Veteran's service, the absence of evidence of such hearing loss in service is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for sensorineural hearing loss. Initially, the Board notes that the Veteran has not alleged continuous hearing loss symptoms since service.  Moreover, neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken in service were essentially normal, and the Veteran denied having any history of ear trouble during that time period.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  A diagnosis of sensorineural hearing loss is first noted in 2004, and the Veteran stated that the onset of his hearing loss was approximately 10 years prior to his 2010 VA audiology examination, both of which are more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is only one medical opinion of record that addresses whether the Veteran's hearing loss is related to his military service.  In this regard, the December 2010 VA examiner unequivocally found that the Veteran's bilateral hearing loss was not related to noise exposure during service.  In so finding, the examiner reviewed the Veteran's entire claims file, to include STRs and post-service treatment; the examiner also considered the Veteran's statements concerning onset, as well as his service and post-service occupational noise exposure.  In sum, the etiology opinion was well-reasoned and supported by sound rationale.   There are no medical opinions of record to the contrary.  For all of these reasons, the Board finds the December 2010 VA opinion to be highly probative as to the issue of nexus. 

Furthermore, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), such statements must be weighed against the other evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the well-reasoned opinion provided by the VA examiner, who is an audiologist (M.A., CCC-A) and the Chief of the VAMC Houston Audiology/Speech Pathology Section, is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and his military service is the December 2010 opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is not causally or etiologically related to his service, to include any noise exposure therein.  Accordingly, the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

2. Entitlement to service connection for a disability manifested by memory loss.  

The Veteran seeks service connection for a disability manifested by memory loss.  Notably, he has not made any specific assertions concerning the onset of his memory loss and/or why he believes it is related to service. See, e.g., Hearing Transcript.

Service treatment records are silent as to complaints, treatment, or diagnoses concerning vascular problems, and/or memory loss or amnesia.  In fact, the Veteran denied any such problems on his 1962 Report of Medical History. 

Following service, VA treatment records reflect that the Veteran had a stroke in 2003. 

A January 2010 VA treatment record reflected that the Veteran presented with gradual memory loss (symptoms began at least 5 or 6 years prior) and increased irritability in the setting of neurofibromatosis, hypertension, hypercholesterolemia, diabetes, and a history of a cerebral vascular accident.  The examining physician noted that the latter may have affected his cognitive reserve and set the stage for the eventual development of current memory/cognitive symptoms.  

A contemporaneous MRI of the brain showed mild vascular changes.  Cognitive impairment were noted as most likely due to mood, sleep and vascular changes noted in the brain on MRI.

VA neurological treatment records dated from 2011 to the present reflect ongoing complaints for memory problems related to vascular dementia. 

The Veteran underwent a VA mental health examination in July 2014.  The diagnosis provided was mild neurocognitive disorder due to vascular disease.  The VA examiner reviewed the Veteran's entire claims file and medical history and opined that there was no evidence suggesting that his current neurocognitive disorder was related to military service.  Rather, the diagnosed mild neurocognitive disorder was due to his vascular disease.  The Board considers the opinion of the July 2014 examiner to be highly probative as to the issue of etiology as it was rendered after a thorough review of the Veteran's claims file, his medical history, and is consistent with other medical evidence of record.  The record contains no medical opinions to the contrary. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a disability manifested by memory loss, or neurocognitive disorder. 

Again, service treatment records are completely silent as to complaints, treatment, or diagnosis of memory or vascular problems.  The first post-service treatment for vascular problems is not shown until 2004 (stroke), and the first evidence of related memory problems is not demonstrated until 2010, nearly 48 years after the Veteran's separation from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  Also weighing against the claim is the highly probative opinion by the VA examiner in July 2014 finding that that the neurocognitive disorder was not related to service for reasons cited above (i.e., the disorder is attributable to vascular disease).  There is no other competent opinion in the record that supports a finding that the claimed memory problems (or underlying vascular problems) are related to service.  In fact, the other medical evidence of record (i.e., VA neurology evaluations) have likewise consistently attributed the Veteran's memory loss/dementia to vascular changes in the brain, which were first shown in approximately 2003 (i.e., when the stroke occurred).  Notably, not even the Veteran himself has made any specific assertions as to service onset or continued memory or vascular problems since service. 

To the extent that the Veteran has implicitly asserted that his memory problems are, in some manner related to service, the Board again notes that while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), such statements must be weighed against the other evidence of record. See Buchanan, supra.  In this case, the well-reasoned opinion provided by the VA July 2014 examiner, a Ph.D., is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's memory loss and his military service is the July 2014 VA medical opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's memory loss, variously diagnosed as neurocognitive disorder and dementia due to vascular disease, is not causally or etiologically related to his service.  Accordingly, the claim for service connection for such must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

3. Entitlement to service connection for low back, bilateral knee, and bilateral hand disabilities. 

The Veteran seeks service connection for disabilities of the low back, bilateral knees, and bilateral hands.  Specifically, he testified that such disabilities were due to extreme heavy lifting/physical labor associated with his MOS (construction machine operator).  He currently endorsed daily back pain; needing "shots" in his knees; and an inability to use his hands at times.  

Service treatment records document a single incident of muscle strain related to heavy lifting in May 1960.  The STR specifically notes that the Veteran had soreness/pain in the left abdominal area; it was also noted that he had previous hernia surgery.  The diagnosis was sore muscle.  Otherwise, there are no other musculoskeletal complaints, treatment, or diagnoses noted in the STRs.  Upon separation, clinical evaluations of the spine, lower extremities, and upper extremities were noted as "normal."  On the contemporaneous Report of Medical History, the Veteran denied trick or locked knee or arthritis.  

Following service, the first complaints of knee problems are documented in 2004, at which time the Veteran was evaluated for chronic knee pain, left knee arthralgia, and degenerative joint disease.  Thereafter, in June 2010, the Veteran again presented with complaints of knee pain; it was noted that the 2004 x-rays had confirmed DJD.  

In July 2010, he presented for complaints of long-standing right knee pain with several falls one month ago while getting out of bed.  He reported that he had experienced knee pain "for years" but had never fallen because of it.  One month ago, while getting out of bed and trying to turn, he felt his leg "give out on him" and fell.  He fell again later that day.  The Veteran expressly denied any history of knee injury or surgery.  

VA treatment records dated from 2011 to the present reflect ongoing treatment for bilateral knee pain/arthritis.  

The first post-service complaints of hand problems are shown in 2011, at which time the Veteran reported that he fell 3 to 4 months prior and hurt his left hand.  X-rays revealed no evidence of fracture or dislocation, but moderate DJD was shown.  Thereafter, in September 2011, VA treatment records reflect that the Veteran reported that he "fell about a year ago and my hands have hurt since."  A November 2012 VA treatment note reflects that x-rays confirmed arthritis in the hand joints, as well as a piece of metal in the tip of his little finger. 

With respect to the low back, the Veteran filed his claim for service connection for this disability in 2008; however, the clinical evidence of record does not show treatment for, or complaints of back related problems until 2014, at which time x-rays demonstrated arthritis. 

The Veteran underwent a VA joints examination for evaluation of his claimed bilateral hand, bilateral knee, and low back disabilities in May 2014 (with an addendum report in July 2014).  At that time, the examiner diagnosed degenerative arthritis of the thoracolumbar spine, degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral hands and tenysovitis of the left thumb.  The examiner opined that the conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there were no issues or complaints noted upon entry or separation examination; no issues noted during active duty service; follow-up with VA began in 2004; and that there was no evidence of chronic or on-going medical conditions associated with, and/or aggravated by, the Veteran's military service. 

In the July 2014 addendum report, the VA examiner additionally noted that the Veteran had not reported any particular injury or event resulting in trauma related to service or subsequently.  The examiner further noted that the Veteran had not mentioned back, hand, or knee problems in 2004, and that he had only recently been seen his knees in 2010 after he began having problems following a fall.  The examiner noted that the Veteran was presented with questions of "history" and was "hard-pressed" to find answers due to his failing memory and possible sequelae of falls.  The examiner noted that all findings related to the back and knees via records search were "consistent with age acquired degenerative disease," especially considering that the Veteran was in construction occupation following service."  Likewise, the left hand findings were consistent with fall, while right hand findings were possibly associated with his post-service construction career, noting that there had only been complaints relating to the right hand upon C&P evaluations (x-ray findings only) and that there had been no care visits.  

The examiner again noted that there were no complaints noted on exit examination in service; no abnormalities noted during active duty service; follow-up with VA began in 2004; and there was no evidence of chronic or on-going medical conditions of the hands, knee, or back associated with and/or aggravated by his military service.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability, a bilateral hand disability, or a bilateral knee disability.  

As an initial matter, while service treatment records show one documented incident of muscle strain to the lower abdomen, there is no evidence that such resulted in a chronic disability affecting the hands, knees, or low back.  Indeed, as noted, STRs are completely silent for specific injuries to the hands, knees, or low back, and separation examination indicated a normal clinical evaluation for the spine and upper and lower extremities.  This is also consistent with the VA examiner's findings noted above.  

The silent STRs, coupled with the fact that the low back, bilateral hand, and bilateral knee conditions were all first shown well over four decades after service, with no continuity of symptomatology demonstrated in the interim, weighs heavily against the claims. See also Maxson, supra.  In this regard, the record fails to show that the Veteran manifested arthritis of the low back, hands, or knees to a degree of 10 percent within the one year following his active duty service discharge in 1962, and he has not specifically alleged a continuity of low back, hand, or knee symptomatology since service.  As such, presumptive service connection, to include based on continuity of symptomatology, is not warranted for the low back, bilateral hand, and bilateral knee disabilities. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, supra.  

Further, with regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is only one medical opinion of record that addresses whether the Veteran's current low back, bilateral hand, and bilateral knee disabilities are related to his military service.  Specifically, the May 2014 VA examiner (with July 2014 addendum opinion) unequivocally found that the Veteran's currently diagnosed disabilities of the low back, hands, and knees were not related to service.  In so finding, the examiner reviewed the Veteran's entire claims file, to include STRs and post-service treatment; the examiner also considered the Veteran's statements (or lack thereof) concerning onset, as well as other risk factors for arthritis, such age, occupation, and falls.  In sum, the etiology opinion was well-reasoned and supported by sound rationale.   There are no medical opinions of record to the contrary.  For all of these reasons, the Board finds the May 2014 VA opinion, with the July 2014 addendum, to be highly probative as to the issue of nexus in this case. 

The Board again notes that while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), such statements must be weighed against the other evidence of record. See Buchanan, supra.  In this case, the well-reasoned opinion provided by the VA examiner, who is a medical professional, is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's low back, bilateral hand, and bilateral knee disabilities and his military service is the May 2014/July 2014 VA medical opinion, which weighs against the claims.

Based on the foregoing then, the Board finds that the Veteran's disabilities of the low back, hands, and knees are not causally or etiologically related to his service.  Accordingly, the claim for service connection for such must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

6. Entitlement to service connection for diabetes mellitus, type II (DM II). 

The Veteran seeks service connection for diabetes mellitus, type II.  Notably, he has not made any specific assertions concerning the onset of his diabetes or why he believes it is related to service. See, e.g., Hearing Transcript.  

At the outset, the Board notes that the evidence does not show, nor does the Veteran otherwise contend that he served in the Republic of Vietnam so as to avail himself of the presumptive provisions (i.e., diseases associated with herbicide exposure) set forth under 38 C.F.R. § 3.309(e).  

Service treatment records, to include the 1962 separation examination report, are silent as to complaints, treatment, or diagnoses of diabetes.  

The first post-service evidence of diabetes is shown in August 2005.  

The Veteran was afforded a VA diabetes examination in July 2014.  The examiner reviewed the Veteran's claims file and opined that diabetes was not related to military service.  The examiner noted pertinent risk factors for diabetes which included age; obesity; genetic factors; physical inactivity; an imbalance of caloric intake and physician activity leading to insulin resistance; and high blood pressure.  In so finding, the examiner noted that diabetes was not shown during service; that the Veteran was diagnosed in 2008, nearly 43 years after separation from service; and that he did not have service in the Republic of Vietnam.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes. 

The silent STRs, to include the 1962 separation examination, coupled with the fact that the condition was first shown well over four decades after service, with no continuity of symptomatology demonstrated in the interim, weighs heavily against the claim. See also Maxson, supra.  In this regard, the record fails to show that the Veteran manifested diabetes to a degree of 10 percent within the one year following his active duty service discharge in 1962, and he has not alleged a continuity of diabetic symptomatology sine service.  As such, presumptive service connection, to include based on continuity of symptomatology, is not warranted for diabetes. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, supra.  

Further, with regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is only one medical opinion of record that addresses whether the Veteran's diabetes is related to his military service.  Specifically, the July 2014 VA examiner unequivocally found that the Veteran's diabetes was not related to service.  In so finding, the examiner reviewed the Veteran's entire claims file, to include STRs and post-service treatment; the examiner also considered the Veteran's statements (or lack thereof) concerning onset, as well as other risk factors for diabetes.  In sum, the etiology opinion was well-reasoned and supported by sound rationale.   There are no medical opinions of record to the contrary.  For all of these reasons, the Board finds the July 2014 VA opinion to be highly probative as to the issue of nexus.

The Board again notes that while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), such statements must be weighed against the other evidence of record. See Buchanan, supra.  In this case, the well-reasoned opinion provided by the VA examiner, who is an M.D., is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's diabetes and his military service is the July 2014 VA medical opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's diabetes is not causally or etiologically related to his service.  Accordingly, the claim for service connection for such must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

7. Entitlement to service connection for benign prostatic hypertrophy (BPH). 

The Veteran seeks service connection for BPH.  Again, he has not made any specific assertions concerning the onset of his BPH and/or why he believes it is related to service. See, e.g., Hearing Transcript.  

Service treatment records are silent as to genitourinary and/or prostate complaints, treatment, or diagnoses.  Separation examination reflected a normal clinical evaluation of the GU system, and the Veteran denied a history of frequent or painful urination.   

The first post-service evidence of BPH is shown in 2004. See VA Treatment Records.  In a September 2008 VA treatment record, the Veteran reported that he had been having urinary symptoms for at least 2 years. 

The Veteran underwent a VA in July 2014 to assess the nature and etiology of his BPH.  The examiner opined that BPH was not related to (caused or aggravated) by military service.  In so finding, the examiner noted the absence of treatment for such in-service; the post-service diagnosis many years after separation; and the occurrence of BPH in more than 50 percent of men 75 years of age or older.  The examiner noted that BPH was a "normal part of the aging process in men;" that it occurs in almost all men as they age; and that it is caused by changes in hormone balance and in cell growth.  The Board considers the opinion of the July 2014 examiner to be highly probative as to the issue of etiology as it was rendered after a thorough review of the Veteran's claims file, his medical history, and is supported by rationale.  The record contains no medical opinions to the contrary.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for BPH.  

Again, service treatment records are completely silent as to complaints, treatment, or diagnoses of BPH, and/or urinary or prostate problems .  The first post-service treatment for BPH is not shown until 2004, nearly 48 years after the Veteran's separation from service in 1962. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  Also weighing against the claim is the highly probative opinion by the VA examiner in July 2014 finding that that BPH was not related to service for the reasons cited immediately above.  There is no other competent opinion in the record that supports a finding that BPH is to service.  Notably, not even the Veteran himself has made any specific assertions as to service onset or continued prostate/urinary problems since service.

To the extent that the Veteran has implicitly asserted that his BPH is in some manner related to service, the Board again notes that while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), such statements must be weighed against the other evidence of record. See Buchanan, supra.  In this case, the well-reasoned opinion provided by the VA July 2014 examiner, who is an M.D., is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's BPH and his military service is the July 2014 VA medical opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's BPH is not causally or etiologically related to his service.  Accordingly, the claim for service connection for BPH must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a disability manifested by memory loss, diagnosed as neurocognitive disorder and dementia due to vascular disease, is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a bilateral hand disability is denied. 

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to service connection for benign prostatic hypertrophy is denied. 





REMAND

The Veteran seeks service connection for neurofibromatosis, type I, (NF1), a genetic disease.  As noted in the Board's previous remand, the Veteran provided competent testimony that this condition essentially worsened during service.  The Veteran specifically testified that he entered service with no "bumps," but noticed a progressive onset/increase of bumps both during and after service.  Not only is he competent to report on such matters, but service treatment records confirm that he was treated for "café au lait spots" consistent with neurofibromas, all over his body in May 1960.  NF1, which is characterized by the development of multiple non-cancerous tumors of nerves and skin (neurofibromas), has been diagnosed by VA.  

In accordance with the Board's remand, a VA examination/opinion was conducted in May 2014.  The VA examiner baldly concluded that there was "no evidence to suggest that the condition incurred or was aggravated by the military service."  There is no accompanying rationale for the opinion.  Moreover, there is no indication that the examiner considered the Veteran's statements concerning in-service worsening of NF1, or the STRs documenting neurofibromas all over his body in May 1960.  For these reasons, the May 2014 VA opinion is inadequate. Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board will thus obtain an addendum opinion to assist the Veteran in substantiating his claim for NF1. 


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file the VA examiner who provided the May 2014 VA examination and opinion concerning the Veteran's neurofibromatosis, type I, and request clarification with supporting explanation and rationale for the VA examiner's conclusion that the Veteran's diagnosed NF1, a congenital disease, was not incurred or aggravated by service.  The VA examiner must specifically provide an opinion as to whether it is at least as likely as not that NF1 was aggravated beyond the normal progression of the disease by the Veteran's active duty service.  

In making this determination, the examiner must consider the Veteran's statements concerning in-service worsening of symptoms (i.e., bump, or fibroneuromas), as well as the January 1960 entrance examination, which does not document any skin problems, and the May 1960 service treatment record which documents café au lait spots over body. 

The opinion provided must be based on a thorough and complete review of the Veteran's claims file and all records on Virtual VA, and the examiner must specify in the report that the claims file and Virtual VA records were reviewed.  The examiner must provide supporting explanation and rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim for neurofibromatosis, type 1, must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


